Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  152778                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 152778
                                                                    COA: 315209
                                                                    Alger CC: 2012-001997-FC
  ISRAEL A. VELEZ,
             Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the October 13, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  We further ORDER the Alger Circuit Court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint attorney
  Mitchell T. Foster, if feasible, to represent the defendant in this Court. If this
  appointment is not feasible, the trial court shall, within the same time frame, appoint
  other counsel to represent the defendant in this Court.

         The parties shall file supplemental briefs within 42 days of the date of the order
  appointing counsel, or of the ruling that the defendant is not entitled to appointed counsel,
  addressing: (1) whether the defendant’s claim regarding the preliminary sentence
  evaluation under People v Cobbs, 443 Mich 276 (1993), is properly before this Court,
  given his failure to file a motion to withdraw his plea in the trial court, see MCR
  6.310(D), and notwithstanding the prosecutor’s failure to raise and preserve this issue,
  see People v Oliver, 417 Mich 366, 385-386 n 17 (1983); and (2) if so, whether the trial
  court failed to impose a sentence in accordance with the preliminary evaluation. The
  parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2017
           a0328
                                                                               Clerk